[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                           FILED
                                                                          U.S. COURT OF APPEALS
                                       No. 10-11844                         ELEVENTH CIRCUIT
                                   Non-Argument Calendar                        MARCH 3, 2011
                                 ________________________                        JOHN LEY
                                                                                  CLERK
                          D.C. Docket No. 1:09-cr-00014-SPM-AK-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                         Plaintiff-Appellee,



                                            versus

NOEL TIRRELL OWENS,

lll                                                  llllllllllllllllll    Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                ________________________

                                       (March 3, 2011)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

         Noel Tirrell Owens appeals his convictions and sentence of 420 months of
imprisonment for conspiring to possess and possessing with intent to distribute

marijuana within 1000 feet of a school, 21 U.S.C. §§ 841(a)(1), 846, 860,

possessing a firearm as a convicted felon, 18 U.S.C. § 922(g)(1), and possessing a

firearm in furtherance of a drug trafficking offense, id. § 924(c)(1). Owens argues

that the evidence is insufficient to support his convictions and his sentence is

unreasonable. We affirm.

      Owens argues that his convictions are unsustainable because they are based

primarily on evidence provided by witness Paul Manning, whose testimony was

allegedly too incredible to be believed by a rational juror, but we disagree. To be

“incredible as a matter of law,” testimony “‘must be unbelievable on its face’ and

must relate to ‘facts that [the witness] physically could not have possibly observed

or events that could not have occurred under the laws of nature.’” United States v.

Steele, 178 F.3d 1230, 1236 (11th Cir. 1999) (quoting United States v. Calderon,

127 F.3d 1314, 1325 (11th Cir. 1997)). Manning’s testimony about aiding Owens

in distributing marijuana and possessing guns to protect the drugs and drug

proceeds is not implausible. Manning testified that he packaged and sold

marijuana provided by Owens; Owens determined the price and procedure used to

sell the marijuana through the back door of his residence; Owens monitored the

drug sales; and Owens kept guns to protect the drugs and drug proceeds.

                                          2
Manning’s testimony is consistent with the parties’ stipulations, Owens’s records,

and the testimonies of investigating officers and one of Owens’s relatives that

Owens rented the house and distributed marijuana from its kitchen. Owens argues

that Manning’s admissions about suffering from multiple mental illnesses and

abusing alcohol and illegal drugs established that Manning was incapable of

“perceiv[ing] reality as to whether Owens was a knowing participant,” but Owens

presented this theory to the jury, and the jury rejected it. See Steele, 178 F.3d at

1236. The district court did not err by denying Owens’s motion for a judgment of

acquittal.

      Owens also argues that the district court “unjustifiably relied on” his

“criminal history” to “impose[] a substantively unreasonable sentence,” but again

we disagree. The district court considered the sentencing factors, 18 U.S.C. §

3553, and “tailored the sentence to take into account the facts and circumstances

surrounding this particular case.” Based on Owens’s offenses and his lengthy

criminal history, which included six prior convictions for possessing and

distributing illegal drugs, the district court reasonably concluded that a sentence of

420 months of imprisonment at the low end of the guideline range was “necessary

to punish [Owens] for [his] criminal conduct and [to] serve[] as an adequate

deterrent to others.” Owens’s sentence is reasonable.

                                          3
We AFFIRM Owens’s convictions and sentence.




                              4